Citation Nr: 0934187	
Decision Date: 09/11/09    Archive Date: 09/17/09	

DOCKET NO.  05-28 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

This case was previously before the Board in July 2008, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.  

Finally, based on the Veteran's testimony at the time of a 
hearing before the undersigned Veterans Law Judge in May 
2008, it would appear that, in addition to the issue 
currently on appeal, she seeks entitlement to service 
connection for "ear infections."  Inasmuch as that issue has 
not been developed or certified for appellate review, it is 
not for consideration at this time.  It is, however, being 
referred to the RO for clarification, and, if necessary, 
appropriate action.  


FINDINGS OF FACT

1.  The Veteran currently exhibits "hearing loss disability" 
as defined by 38 C.F.R. § 3.385 in her nonservice-connected 
left ear.  

2.  The Veteran's nonservice-connected left ear is treated 
"as if" service connected for rating/compensation purposes 
pursuant to the provisions of 38 C.F.R. § 3.383 (2008).  

3.  The Veteran currently exhibits Level XI hearing 
impairment in her service-connected right ear, and Level I 
hearing impairment in her nonservice-connected left ear.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
right ear hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.383, 3.385, 4.85, 4.86a, and Part 
4, Code 6100 (2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes:  her multiple contentions, 
including those offered during the course of a Central Office 
hearing in May 2008, as well as VA treatment records and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the Veteran's claim, 
and what the evidence in the claims file shows, or fails to 
show, with respect to that claim.  See Gonzales v. West, 213 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000). 

The Veteran in this case seeks an increased evaluation for 
service-connected right ear hearing loss.  In pertinent part, 
it is contended that various manifestations of the Veteran's 
service-connected right ear hearing loss are more severe than 
currently evaluated, and productive of a greater degree of 
impairment than is reflected by the 10 percent evaluation now 
assigned.  

In that regard, disability evaluations, in general, are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2008).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  Moreover, while the Board 
must consider the Veteran's medical history as required by 
various provisions under 38 C.F.R. Part 4, including 
38 C.F.R. § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991)], the regulations do not give past medical reports 
precedence over current findings.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In the present case, at the time of a VA audiometric 
examination for compensation purposes in June 2004, the 
Veteran complained of a complete loss of hearing in her right 
ear.  When questioned, the Veteran gave a history of noise 
exposure on the flight line while in service, as well as 
postservice occupational noise exposure while working for the 
United States Postal Service.  According to the Veteran, her 
"recreational noise exposure" subsequent to service was 
unremarkable.  

Audiometric examination revealed pure tone air conduction 
threshold levels, in decibels, as follows:  

HERTZ
1000
2000
3000
4000
RIGHT EAR
110
100
120+
120+
LEFT EAR
10
20
45
45

The pure tone average for the frequencies 1000, 2000, 3000, 
and 4000 Hertz in the Veteran's right ear was 113+ decibels, 
while that same average in the Veteran's left ear was 30 
decibels.  Speech recognition ability could not be tested in 
the Veteran's right ear, and was 100 percent in the left ear.  
The pertinent diagnosis noted was of a profound sensorineural 
hearing loss in the right ear, and normal hearing through 
2000 Hertz sloping to a severe sensorineural hearing loss in 
the left ear. 

At the time of a VA hearing aid evaluation in October 2005, 
it was noted that the Veteran's right ear showed a profound, 
primarily sensorineural hearing loss, while her left ear 
showed normal hearing through the speech frequencies, sloping 
to a moderate high frequency sensorineural hearing loss 
starting above 2000 Hertz.  In the opinion of the examining 
audiologist, the Veteran's hearing would likely present her 
with some difficulty understanding speech in groups and in 
background noise, in particular, for speech directed toward 
her right side.  

At the time of a subsequent VA hearing aid evaluation in 
January 2006, it was noted that the Veteran was being fitted 
with a new wireless multicros hearing aid.  

During the course of a VA audiometric consultation in August 
2007, it was noted that conventional pure tone audiometry 
indicated the presence of a profound sensorineural hearing 
loss in the right ear, with normal hearing through 2000 Hertz 
and a moderate-to-severe high frequency sensorineural hearing 
loss in the left ear.  Significantly, audiometric test 
results indicated little to no significant change in the 
Veteran's pure tone thresholds since the time of her previous 
evaluation. 

At the time of a recent VA audiometric examination for 
compensation purposes in March 2009, it was noted that the 
Veteran's claims folder and medical records were available, 
and had been reviewed.  When questioned, the Veteran 
indicated that, on a daily basis, she experienced the 
greatest difficulty hearing conversation, in particular, in a 
crowd or in the presence of background noise, or when someone 
was speaking from her right side.  Also noted were problems 
with frequent (weekly) ear infections, and some problems with 
dizziness.  According to the Veteran, when her ears became 
"cold" they typically became very painful, and often 
developed an infection.  (Per the examining audiologist, 
"cold" was not typically consistent with ear infections.)

Audiometric examination revealed pure tone air conduction 
threshold levels, in decibels, as follows:  

HERTZ
1000
2000
3000
4000
RIGHT EAR
105+
90
105+
105+
LEFT EAR
15
25
50
40

The pure tone average for the frequencies 1000, 2000, 3000, 
and 4000 Hertz in the Veteran's right ear was 101.25+, while 
that same average in the Veteran's left ear was 32.5.  Speech 
recognition ability was 0 percent in the Veteran's right ear, 
and 98 percent in the left ear.  The pertinent diagnosis 
noted was of a severe, sloping to profound sensorineural 
hearing loss in the right ear, with normal hearing acuity 
from 250 to 2000 Hertz, sloping to a moderate sensorineural 
hearing loss in the left ear.  Noted at the time of 
examination was that the Veteran's hearing loss might result 
in poor social interaction due to her "hearing difficulty."

Pursuant to applicable law and regulation, evaluations of 
unilateral defective hearing generally range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from defective 
hearing, the Rating Schedule establishes 11 auditory acuity 
levels from Level I for essentially normal acuity through 
Level XI for profound deafness (See 38 C.F.R. § 4.85, Tables 
VI, VIa, and VII).  Where impaired hearing is service 
connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the nonservice-
connected ear is to be assigned a Roman Numeral designation 
for hearing impairment of I, subject to the provisions of 
38 C.F.R. § 3.383.  38 C.F.R. § 4.85 and Part 4, Code 6100 
(2008).  

When the pure tone threshold at each of the four specified 
frequencies (i.e., 1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the Roman Numeral designation for hearing 
impairment is to be determined from either Table VI or Table 
VIa, whichever results in the higher numeral, with each ear 
being separately evaluated.  38 C.F.R. § 4.86(a) (2008).  

For the purpose of applying the laws administered by the VA, 
impaired hearing is to be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 
2,000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores utilizing the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2008).  

Finally, compensation is payable for combinations of service-
connected and nonservice-connected disabilities such as right 
and left ear hearing loss as if both disabilities were 
service connected, provided that the nonservice-connected 
disability is not the result of the Veteran's own willful 
misconduct, where hearing impairment in one ear is 
compensable to a degree of 10 percent or more as a result of 
service-connected disability, and hearing impairment in the 
other ear as a result of nonservice-connected disability 
meets the provisions of 38 C.F.R. § 3.385.  38 C.F.R. § 3.383 
(2008). 

In the present case, it is clear that, at the time of the 
aforementioned VA audiometric examination in June 2004, 
audiometric findings were commensurate with Level XI hearing 
in the Veteran's service-connected right ear, and Level I 
hearing impairment in her nonservice-connected left ear.  
Moreover, on subsequent VA audiometric examination in March 
2009, the Veteran once again exhibited audiometric findings 
consistent with Level XI hearing impairment in her service-
connected right ear, and Level I hearing impairment in her 
nonservice-connected left ear.  Such findings, it should be 
noted, are commensurate with the 10 percent evaluation 
currently in effect for the Veteran's service-connected right 
ear, even treating the Veteran's nonservice-connected left 
ear (as if) it were service connected under the provisions of 
38 C.F.R. § 3.383.  

The Board notes that, pursuant to various holdings of the 
United States Court of Appeals for Veterans Claims (Court), 
evaluations of service-connected hearing loss involve to a 
great extent a mechanical application of the Rating Schedule.  
See Lindenmann v. Principi, 3 Vet. App. 345 (1992).  
Moreover, even taking into consideration the effect of the 
Veteran's service-connected hearing loss on her occupational 
functioning and daily activities, there is no indication that 
a greater than 10 percent evaluation is warranted for the 
Veteran's service-connected right ear hearing loss for any 
time period during the pendency of this appeal.  See Martinak 
v. Nicholson, 21 Vet. App. 447, 455 (2007); see also Hart, 
supra.  Nor is there any indication that, due exclusively to 
the Veteran's service-connected right ear hearing loss, she 
has experienced the marked interference with employment 
and/or frequent periods of hospitalization necessary to 
render impractical the application of the regular schedule 
standards, thereby necessitating referral to the Director, VA 
Compensation and Pension Service.  Accordingly, an evaluation 
in excess of 10 percent for service-connected right ear 
hearing loss is not in order.  

In reaching this determination, the Board has taken into 
consideration the request of the Veteran's accredited 
representative that the Veteran's case be remanded once again 
to the RO in order that VA inpatient or outpatient treatment 
records subsequent to April 2008 may be obtained.  However, 
based on the evidence of record, there is no indication that, 
during the period in question, which is to say, from April 
2008 to March 2009, the Veteran received additional treatment 
for her service-connected right ear hearing loss.  Nor has 
the Veteran indicated that, during that particular time 
period, she received further examination for her service-
connected hearing loss.  Accordingly, an additional remand 
for the procurement of such records would serve no useful 
purpose.  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. §§ 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information 
and evidence she is expected to provide.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
July 2003, June 2004, and March 2006.  In those letters, VA 
informed the Veteran that, in order to substantiate her claim 
for an increased rating, the evidence needed to show that her 
service-connected right ear hearing loss had increased in 
severity.  The Board notes that, in Sanders v. Nicholson, 487 
F.3d 881 (2007), the United States Court of Appeals for the 
Federal Circuit held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  However, the 
U.S. Supreme Court recently reversed that decision, finding 
it unlawful in light of 38 C.F.R. § 7261(b)(2), which 
provides that, in conducting a review of a decision of the 
Board, a court shall take due account of the rule of 
prejudicial error.  The Supreme Court in essence held that, 
with the exception of cases in which VA has failed to meet 
the first requirement of 38 C.F.R. § 3.159(b) by not 
informing the claimant of the information and evidence 
necessary to substantiate her claim, the burden in proving 
harmful error must rest with the party raising the issue.  
Further noted was that the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA, and encouraged abuse of the judicial process, 
leading the Supreme Court to conclude that determinations on 
the issue of harmless error must be made on a case-by-case 
basis.  See Shineski v. Sanders, 129 S. Ct. 1696 (2009).  

With regard to the aforementioned, it is clear that the 
Veteran had a full understanding of the elements required to 
prevail on her claim.  Moreover, neither the Veteran nor her 
representative has raised allegations of prejudice resulting 
from error on the part of VA.  See Shineski, supra; see also 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  

As to informing the Veteran of which information and evidence 
she was to provide to VA, and which information and evidence 
VA would attempt to obtain on her behalf, VA informed her 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed her that, on her behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  The RO informed the Veteran that she could obtain 
private records herself and submit them to VA.  The RO also 
advised the Veteran of how disability ratings and effective 
dates are assigned.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained both VA 
treatment records and examination reports. 

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

An evaluation in excess of 10 percent for service-connected 
right ear hearing loss is denied.  



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


